EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Parker on February 9, 2022.

The application has been amended as follows: 
In the Claims

9.        (Currently Amended) The electro/hydraulic valve as recited in Claim 8, wherein the relief valve is configured to close when supplied power 

16.     (Currently Amended)  The electrically surface-controlled subsurface safety valve as recited in Claim 11, further including a , the relief valve configured to close when supplied power.

20.     (Currently Amended)  The method as recited in Claim 17, further including 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant is claiming an electro/hydraulic valve for use in a hydrocarbon production well. The electro/hydraulic valve has a fluid chamber and an electro/thermal expansion pump having a fluid inlet and a fluid outlet. The electro/hydraulic valve also has an inlet check valve is positioned in fluid communication between the fluid chamber and the fluid inlet and an outlet check valve is positioned in fluid communication between the fluid outlet and a hydraulically controlled actuation member. The electro/thermal expansion pump is configured to actuate the hydraulically controlled actuation member using an expansion of a fluid in the electro/thermal expansion pump. Examiner did not find prior art that taught all of the elements and limitation disclosed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676